222 F.3d 268 (6th Cir. 2000)
American Civil Liberties Union of Ohio, et al., Plaintiffs-Appellants,v.Capitol Square Review and Advisory Board, et al., Defendants-Appellees.
No. 98-4106
United States Court of Appeals, Sixth Circuit.
July 14, 2000

Before: Martin, Chief Judge; Merritt, Boggs, Norris, Suhrheinrich, Siler, Batchelder, Daughtrey, Moore, Cole, Clay, and Gilman, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case in banc. Sixth Circuit Rule 35(a) provides as follows:


2
"The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
It is further ORDERED that the appellants file a supplemental brief not later than Monday, August 14, 2000 and the appellees file a supplemental brief not later than Friday, September 15, 2000.


5
The Clerk will schedule this case for argument as directed by the court.